DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Reasons for Allowance
The prior art of record (in particular, O’Connor(USPubN 2007/0300258)) does not disclose, with respect to claim 1, identify a plurality of video segments within the video, wherein the plurality of video segments includes a first segment and a second segment that are separated within the video by a gap segment, wherein the first segment includes a first event of interest, wherein the second segment includes a second event of interest, and further wherein the gap segment does not include an event of interest; determining a segment play order for the plurality of video segments based on the plurality of metadata, wherein the segment play order specifies that the second segment immediately follows the first segment; playing a dynamic video highlight without creating a copy of the plurality of video segments through operations comprising: instantiating a first video player and a second video player; based upon the segment play order, presenting the first segment to a user on the display via the first video player, wherein the second video player is hidden from display while the first segment is presented via the first video player; accessing the video at a second location associated with the second segment; and based upon the segment play order, immediately subsequent to the first video player concluding play of the first segment: hiding the first video player from display; and presenting the second segment to the user on the display via the second video player as claimed.  Rather, O’Connor discloses methods and apparatus for providing media assets over a network. First metadata corresponding to a first video asset is generated. The first metadata includes text describing contents displayed when the first video asset is played and a pointer to a location within a video file that 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHYOUN PARK whose telephone number is (571)270-1333.  The examiner can normally be reached on Mon - Thur 9 am - 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q. Tran can be reached on (571)272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUNGHYOUN PARK/Examiner, Art Unit 2484